DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-6, 8-10, 12-14, 17-19, 21-23, 36-40, 45-61 and 63-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Brehm reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention (as best understood; see the plurality of deficiencies under 35 USC 112, set forth infra, rendering the nature of a number of aspects of the invention unclear), and there would be no obvious reason to modify Brehm to satisfy each of Brehm’s pertinent limitations, as such modifications would be likely to render the Brehm assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, 17-25, 28, 36-40 and 45-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recitation of “one or more first microstructures” is unclear.  Shouldn’t each microstructure provided after the “first” instance be a “second” instance, a “third” instance, etc.?  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 1, 4, 11, 14-15, 17-19, 21-24, 28, 36-40, 45-48, 50-53, 55-61 and 63-64 recitations of “in each case” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 4 recitation of “[t]he security element according to claim 1, the first item of optically variable information has one or more image elements, which are composed of several image points” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The term "several" in claims 3-4 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
There is insufficient antecedent basis for multiple limitation in the claims, including: i) claim 6 recites the limitation "the movement speeds"; ii) claim 10 recites the limitations “the sequence of the image elements” and “the movement of the image points”; iii) claim 13 recites the limitation “the same position”; iv) claims 17 and 19-20 recite the limitation “the width of one or more of the tracks”; v) claim 18 recites the limitation “the radius and/or the curvature and/or the radius of curvature”; vi) claim 19 recites the limitations “the radius or the radii of the respective track” and “the or the radii of curvature”; vii) claim 21 recites the limitations “the curvature of one or more of the tracks”, “its sign” and “the entire progression”; viii) claim 23 recites the limitation “the curvature progressions”; ix) claim 24 recites 
The claim 9 recitations of “the first microstructures provide a sequence of image elements which the first microstructures provide a sequence of image elements which produce a 3D movement effect” and “a 3D flip effect as first optical effect” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 15 recitation of “a closed and/or open track” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 17-18 recitations of “depending on a progression direction of the respective track” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 52 recitation of “exclusively the first microstructure or the first microstructures of one of the tracks intersecting in the respective intersection area are provided” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 53 recitation of “the first microstructure or the first microstructures of the intersecting tracks are provided in a one- or two-dimensional grid” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 62-64 recitations of “an area of surface” are unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims not mentioned specifically above with regarding to particular deficiencies therein are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, 15, 25, 28 and 62 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/187665 A1 to Brehm et al. (“Brehm”), later published in English as U.S. Patent Application Publication No. 2016/0167422.  Note that all references to Brehm herein shall pertain to the English publication.
	Regarding claim 1, Brehm anticipates a security element (e.g. optically variable element, shown in fig. 1 and discussed at para. 90) with one or more (fig. 1) first microstructures (e.g. crests and valleys of boundary surface 16; note that these can have “micro” dimensions per para. 31), wherein the first microstructures (aforementioned crests and valleys of boundary surface 16) are provided in each case in one or more tracks (e.g. sloped portions) which are curved at least in sections (fig. 1) or in one or more sections of a track (aforementioned sloped portions) which are curved at least in sections (fig. 1), and/or in each case run along one or more tracks (aforementioned sloped portions) which are curved at least in sections (fig. 1) or along one or more sections of a track (aforementioned sloped portions) which are curved at least in sections (fig. 1).
	Regarding claim 2, Brehm anticipates the security element according to claim 1, wherein the first microstructures (aforementioned crests and valleys of boundary surface 16) provide a first item of optically variable information (para. 51).
	Regarding claim 11, Brehm anticipates the security element according to claim 1, wherein one or more of the tracks (aforementioned sloped portions) are in each case formed as a circular arc-shaped (e.g. as least partially “circular”/rounded and “arc-shaped”, as shown in  fig. 1) and/or circular track.
	Regarding claim 15, Brehm anticipates the security element according to claim 1, wherein one or more of the tracks (aforementioned sloped portions) are in each case formed as a closed and/or open track (fig. 1).
	Regarding claim 25, Brehm anticipates the security element according to claim 1, wherein the security element (aforementioned optically variable element, shown in fig. 1 and discussed at para. 90) has one or more second microstructures (e.g. crests and valleys of boundary surface 18; note that these can have “micro” dimensions per para. 31), which provide a second item of optical information (fig. 1).

	Regarding claim 62, Brehm anticipates the security element according to claim 1, wherein the second microstructures (e.g. crests and valleys of boundary surface 18; note that these can have “micro” dimensions per para. 31) are provided in an area of surface which does not overlap with the tracks (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 24 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Brehm.

	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen track width will determine the resultant optical effect yielded.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide such a track width dimension, in order to provide the benefit of yielding a resultant optical effect as desired.
	Regarding claim 24, Brehm discloses the security element according to claim 1, wherein the curvature of one or more of the tracks is in each case between 0.02 mm-1 and 2 mm-1.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen track curvature will determine the resultant optical effect yielded.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide such a track curvature, in order to provide the benefit of yielding a resultant optical effect as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637